1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARGARITA ZAMORA JIMENEZ,                       )   Case No.: 1:18-cv-01371 LJO JLT
                                                     )
12                  Plaintiff,                       )   ORDER REQUIRING ATTORNEY BAUMAN TO
                                                     )   ATTACH A COPY OF THIS ORDER TO ANY
13          v.                                       )   FUTURE APPLICATION FOR MEMBERSHIP IN
                                                     )   THIS COURT
14   COSTCO WHOLESALE CORPORATION,                   )
                                                     )   ORDER CLOSING THE CASE
15                  Defendant.                       )
                                                     )
16                                                   )
                                                     )
17
18          On October 5, 2018, the Clerk of the Court notified attorney Shaun Bauman that he was not a

19   member of this Court and had not registered for service of documents by the Court electronically as

20   required by Local Rule 135g. (Doc. 4) Though the Clerk of the Court directed him to comply, he

21   failed to do so. (Doc. 7) Consequently, the Court ordered Mr. Bauman to show cause why he should

22   not be sanctioned for practicing in this Court without first seeking membership or to take immediate

23   steps to become a member. (Doc. 7) Again, he failed to comply. Instead, with Mr. Bauman’s name

24   still on the caption and without filing a notice of appearance, another lawyer in Mr. Bauman’s firm

25   signed a stipulated dismissal on behalf of the plaintiff. (Doc. 8)

26          The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective immediately

27   with further order of the Court. Because all parties who have appeared in the action signed the

28   stipulation (Doc. 22), it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d

                                                         1
1    688, 692 (9th Cir. 1997). Therefore, the Court ORDERS:

2           1.     Mr. Bauman SHALL attach a copy of this order to any future application for

3    membership in this Court and he SHALL NOT attempt to represent anyone in this Court again

4    without first seeking membership;

5           2.     Accordingly, the Clerk of Court is DIRECTED to close this action.

6
7    IT IS SO ORDERED.

8       Dated:    December 27, 2018                        /s/ Jennifer L. Thurston
9                                                   UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
